—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from ah order of the Supreme Court, Kings County (Dowd, J.), dated October 18, 1999, which granted the separate motions of the defendants Marie Camille and Edrice Blaise, the defendant Yevgeniy Lipkin, the defendants Steven McNiff and Susan McNeil, and the defendant Eric Brown, for summary judgment dismissing the complaint insofar as asserted against them on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with one bill of costs, the motions are denied, and the complaint is reinstated.
The Supreme Court improperly granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as the defendants failed to meet their initial burden of establishing entitlement to judgment as a matter of law (see, Chaplin v Taylor, 273 AD2d 188; Mariaca-Olmos v Mizrhy, 226 AD2d 437; Flanagan v Hoeg, 212 AD2d 756). Under these circumstances, we need not consider whether the plaintiffs’ papers were sufficient to raise a triable issue of fact (see, Chaplin v Taylor, supra). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.